Opinion by
Beaver, J.,
(after stating the facts as set out in the above statement) :
The original parol contract as set forth by the appellants in their affidavit of defense was indefinite, inasmuch as the price at which the water was to be furnished for drilling and operating the oil well which appellants proposed to drill was not definitely fixed. The written agreement was prepared doubtless to remedy this defect. The alternative was presented to the appellants of either signing the agreement or of having the water shut off. They preferred the former. There is no allegation that the four who signed upon the premises were dissatisfied after explanation had been made to them, and the fact that the agreement was satisfactory to them was evidenced by their signing it. They provided, as is set out in the affidavit that the agreement should not be binding, until it had been shown to Knupp, their associate, and that he should be satisfied said writing was like their oral agreement and should be willing to sign it. There is nothing said here in regard to the dissatisfaction of those who signed at the time and it would seem that the plaintiff who showed the paper to Knupp was warranted in alleging that the other appellants were satisfied therewith, because of their having signed it. There is, in our opinion, no such fraud alleged in the affidavit as would warrant the avoiding of the contract. If the case had been upon trial and the plaintiff had introduced his written agreement in evidence and *109the defendants had made an offer embodying the facts alleged in their affidavit of defense, we do not see how the court could have received the evidence. It would have been incompetent to affect the rights of the plaintiffs, in view of the fact that the agreement was in writing and had been fully carried out. Mr. Justice Woodward, in Barnhart v. Biddle, 29 Pa. 92, says: “ So long as parties call on courts of justice to administer their contracts, they must expect them to be administered as nearly as may be according to the very intention and understanding that were present in the minds of the parties, when the contract was signed, and to this end courts take the language employed and apply it to the surrounding circumstances exactly as they believe the parties applied it; in other words, they hold to the rule that plain and unequivocal terms shall not be altered by parol but that such explanations of the subject-matter may be proved as will give those terms the intended effect.” It is very clear from the terms of the affidavit of defense that the appellants signed the agreement rather because they feared the water might be shut off from their operation than because of any difference between the parol and written contracts. They could have refused to sign the written agreement, accepted the threatened consequences of having the water shut off from their well by the plaintiffs and pursued their remedy for the violation of the alleged oral agreement. They chose however to sign the written contract; and having done so and accepted the benefits of it, they are bound by it and it should be enforced. It follows that the rather indefinite claim for damages for the failure to furnish water under the parol contract cannot in any view of it be sustained.
The claim for damages, by reason of the burning of the boiler, is also untenable, for the reason that appellants had the exclusive control of their own boiler and could have prevented any accident occasioned to it by reason of a scarcity of water, the supply of which might or might not have been under the control of the plaintiffs.
Upon all grounds, therefore, we are of opinion that the court below was correct in deciding that the affidavit of defense was insufficient, and the judgment is therefore affirmed.